         

EXHIBIT 10.20
SECOND ADDENDUM TO THE AGREEMENT
BETWEEN HORIZON BANK, N.A.
AND JAMES H. FOGLESONG
WHEREAS, on January 29, 2001, Horizon Bank, N.A. (the “Bank”) entered into an
Agreement (the “Agreement”) with James H. Foglesong (the “Employee”), pursuant
to which the Bank and Employee set forth the terms and conditions with respect
to the Employees’ responsibilities upon a “Change in Control” (as defined in the
Agreement); and
WHEREAS, pursuant to Section 19 of the Agreement, the parties reserved the right
to modify the Agreement by written agreement signed by both parties; and
WHEREAS, the parties desire to modify the Agreement to reflect a change in the
Employee’s job title and related responsibilities;
NOW, THEREFORE, effective as of January 1, 2009, the Bank and the Employee amend
the Agreement in the following particulars:

  1.   All references to the Employee’s job title as “Chief Financial Officer”
throughout the Agreement are deleted and replaced with the job title “Chief
Internal Auditor.”     2.   Section 3 of the Agreement is deleted in its
entirety and replaced with the following:

“3. Duties of Employee. During the term, Employee shall be the Chief Internal
Auditor of the Bank and shall be responsible for the coordination and completion
of the internal audit programs of the Bank, as well as Horizon Bancorp and its
related entities (collectively referred to as ‘Horizon’). This includes but is
not limited to managing Horizon’s relationship with its third party internal
auditing firm, conducting internal audits, assisting to establish the internal
audit schedule and timely completion of the audit work. Employee shall also be
responsible for coordinating the efforts of the Board of Directors of Horizon
Bancorp Audit Committee (the ‘Committee’), including timely submission of all
audit reports, and other duties as assigned by the Committee, and for managing
Horizon’s enterprise risk management program, which includes identifying
direction and volume of risk and coordinating efforts to mitigate risk. In
addition, Employee shall perform such duties and responsibilities for the Bank
as may be assigned by the Bank and which are not unreasonably inconsistent with
the duties currently being performed by the Employee; provided, however, that
such duties shall be performed in or from the principal executive offices of the
Bank, currently located in Michigan City, Indiana. Employee shall not be
required to be absent from the location of the principal executive offices of
the Bank on travel status or otherwise more than 30 days in any calendar year.
Bank shall not, without the written consent of the Employee, relocate or
transfer Employee to a location more than 30 miles from his principal residence.
During the Term, Employee shall devote substantially all business time,
attention and energy, and reasonable best efforts, to the interests and business
of the Bank and to the performance of the Employee’s duties and responsibilities
on behalf of the Bank. Employee may use his discretion in fixing the hours and
schedule of work consistent with the proper discharge of the Employee’s duties.
Employee, subject to the direction and control of the Bank’s Board of Directors
(‘Bank Board’) and Chief Executive Officer, shall have all power and authority
commensurate with the Employee’s status and necessary to perform the Employee’s
duties hereunder. As long as Employee is employed by the Bank pursuant to this
Agreement, Employee shall be entitled to office space and working conditions
consistent with the position as Chief Internal Auditor. The Bank shall provide
Employee with such assistance and working accommodations as are suitable to the
character of the position with the Bank and as are adequate for the performance
of the Employee’s duties.”

148



--------------------------------------------------------------------------------



 



  3.   The following new provision is added to the Agreement as Section 8(F):

“(F) Delay of Payment of Benefits in Certain Circumstances.

  (i)   Separation from Service. ‘Separation from Service’ means the date on
which the Employee dies, retires or otherwise experiences a ‘Termination of
Employment’ with the Bank. Provided, however, a Separation from Service does not
occur if the Employee is on military leave, sick leave or other bona fide leave
of absence (such as temporary employment by the government) if the period of
such leave does not exceed six months, or if the leave is for a longer period,
so long as the individual’s right to reemployment with the Bank is provided
either by statute or by contract. If the period of leave exceeds six months and
the Employee’s right to reemployment is not provided either by statute or
contract, there will be a Separation from Service on the first date immediately
following such six-month period. The Employee will incur a ‘Termination of
Employment’ when a termination of employment is incurred under Treasury
Regulation 1.409A-1(h)(ii).     (ii)   Suspension of Payments to Specified
Employees. To the extent such suspension is required by Section 409A of the
Internal Revenue Code of 1986, as amended (‘Code’) or Treasury Regulations
issued pursuant to Code Section 409A, if an amount is payable to the Employee
due to the Employee’s Separation from Service for a reason other than the
Employee’s death, and if at the time of the Separation from Service the Employee
is a ‘Specified Employee,’ payment of all amounts which constitute deferred
compensation under Code Section 409A to the Employee under the Agreement will be
suspended for six months following such Separation from Service. The Employee
will receive payment of such amounts on the first day following the six-month
suspension period.

  (A)   A ‘Specified Employee’ means an individual who is a ‘Key Employee’ of
the Bank at a time when the Holding Bank’s stock is publicly traded on an
established securities market. The Employee will be a Specified Employee on the
first day of the fourth month following any ‘Identification Date’ on which the
Employee is a Key Employee.     (B)   The Employee is a ‘Key Employee’ if at any
time during the 12-month period ending on an Identification Date the Employee
is: (i) an officer of the Bank having annual compensation greater than $160,000
(as adjusted in the same manner as under Code Section 415(d) except that the
base period will be the calendar quarter beginning July 1, 2001, and any
increase under this sentence which is not a multiple of $5,000 will be rounded
to the next lower multiple of $5,000); (ii) a five-percent owner of the Bank; or
(iii) a one-percent owner of the Bank having an annual compensation greater than
$150,000. For purposes of determining whether an Employee is an officer under
clause (i), nor more than 50 employees (or, if lesser, the greater of three or
ten percent of the employees) will be treated as officers, and those categories
of employees listed in Code Section 414(q)(5) will be excluded.     (C)   The
‘Identification Date’ for purposes of this Agreement is December 31 of each
calendar year.”

  4.   The Agreement shall remain the same in all other respects.

149



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Bank, by its officer thereunder duly authorized, and the
Employee, have caused this Second Addendum to be executed as of November ___,
2008, but effective as of January 1, 2009.

            HORIZON BANK, N.A.
      By:           Craig M. Dwight, Chairman and        Chief Executive
Officer        EMPLOYEE
      By:           James H. Foglesong             

150